228 Ga. 101 (1971)
184 S.E.2d 178
HAWES
v.
SHUMAN.
26585.
Supreme Court of Georgia.
Argued September 13, 1971.
Decided October 7, 1971.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Richard L. Chambers, Louis F. McDonald, Assistant Attorneys General, for appellant.
Louis A. Thompson, for appellee.
FELTON, Justice.
We granted certiorari to review the judgment of the Court of Appeals in Hawes v. Shuman, 123 Ga. App. 543 (181 SE2d 708). Upon consideration of the case we concur in, approve and adopt the opinion of the dissenting judges in the Court of Appeals, based upon which ruling the judgment of the Court of Appeals is reversed.
*102 Judgment reversed. All the Justices concur, except Undercofler and Hawes, JJ., who are disqualified by reason of their having served as Commissioner of Revenue at intervals during the progress of this case.